Citation Nr: 0733827	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, currently rated as 0 percent 
disabling.

2.  Entitlement to an increased initial rating for post 
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD and assigned a 50 percent rating for that 
disability effective from the date of claim.  In the 
decision, the RO also granted service connection for 
bilateral hearing loss and assigned a 0 percent rating for 
that disability effective from the date of claim.  In 
September 2007, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court) have been 
fulfilled by information provided to the veteran in letters 
from the RO dated in January 2005.  

The veteran testified before the undersigned that his hearing 
loss and PTSD symptoms had appreciably worsened over the last 
two years.  At the videoconference hearing, the 
representative indicated the veteran's willingness to undergo 
additional examinations to ascertain the current status of 
the hearing loss and PTSD.  The veteran last underwent VA 
examination for compensation purposes in February 2005.  
Testimony and a written statement from his Vet Center 
readjustment counselor therapist generally support his 
contention that his PTSD symptoms have worsened despite a 
commitment to therapy.  Although there are records of VA 
audiology treatment and PTSD counseling dated through early 
2005, owing to the veteran's complaints of significantly 
decreased hearing and increased PTSD symptoms, the Board 
finds that thorough VA examinations for rating purposes is 
warranted.

VCAA assistance shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Board finds that in view of the testimony 
regarding increased symptomatology, arranging for the veteran 
to be scheduled for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for PTSD or a hearing loss since 
April 2005.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should schedule the 
veteran for a VA audiological evaluation 
to determine the current severity of his 
bilateral hearing loss.  The claims 
folder must be made available to the 
audiologist for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All necessary tests should be conducted.

3.  The AMC/RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the severity of his 
PTSD.  All indicated tests and studies 
are to be performed.  The claims folder 
must be made available to the 
psychiatrist or psychologist for review, 
and a notation to the effect that this 
record review took place should be 
included in the report.  The examiner 
should indicate which of the following 
criteria (a), (b), or (c) more closely 
reflects the degree of impairment caused 
by the service-connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  A previously 
stated, a GAF score should be provided, 
and an explanation as to how that score 
was arrived at, be included in the 
opinion.  The examiner should be advised 
that all manifestations covered in the 
rating schedules cited above must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



